United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1960
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Southern
Jennifer Regenos,                       * District of Iowa.
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: December 20, 2002

                              Filed: December 27, 2002
                                   ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Jennifer Regenos pleaded guilty to conspiring to distribute and possess with
intent to distribute more than 50 grams of methamphetamine and more than 500
grams of a substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), and 846. The district court1 sentenced her to 240 months
of imprisonment and 10 years of supervised release, as that was the statutory
minimum sentence given her prior felony drug conviction. On appeal, counsel has

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence amounts to cruel and unusual punishment under the Eighth
Amendment.

        This argument is unavailing. Section 841 and its mandatory minimum
sentencing provisions have consistently withstood constitutional scrutiny. See, e.g.,
United States v. Mendoza, 121 F.3d 441, 442-43 (8th Cir. 1997) (20-year mandatory
minimum sentence for distribution of 1 pound of methamphetamine after prior drug
conviction was constitutional); United States v. Prior, 107 F.3d 654, 659-60 (8th Cir.)
(life sentence without parole for possessing with intent to distribute 1,147.6 grams of
methamphetamine after 3 prior drug convictions did not violate Eighth Amendment),
cert. denied, 522 U.S. 824 (1997); see also Harmelin v. Michigan, 501 U.S. 957,
1001-02 (1991) (Kennedy, J., concurring in part and concurring in the judgment)
(Eighth Amendment forbids only sentences grossly disproportionate to crime; life
sentence without parole for first offense of possession of less than 1 kilogram of
cocaine was not cruel and unusual punishment).

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, the judgment is affirmed. We also grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-